ORDER

PER CURIAM.
William Parker (“movant”) appeals the judgment of the motion court denying his motion for post-conviction relief pursuant *420to Missouri Supreme Court Rule 29.15 on the merits without an evidentiary hearing. Movant claims that he was denied effective assistance of counsel by the failure of his counsel to offer an instruction modeled after MAI CR3d 310.08.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).